Citation Nr: 0735189	
Decision Date: 11/08/07    Archive Date: 11/26/07

DOCKET NO.  04-36 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for chronic instability 
of the right shoulder.

2.  Entitlement to service connection for a right middle 
finger injury.

3.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
from a February 2004 rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina which, in part, denied entitlement to service 
connection for hemorrhoids, denied entitlement to service 
connection for the residuals of a right middle finger injury 
and denied the veteran's request to reopen his claim for 
service connection for chronic instability, right shoulder. 

The issues of entitlement to service connection for 
hemorrhoids, entitlement to service connection for the 
residuals of a right middle finger injury and entitlement to 
service connection for chronic instability, right shoulder 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a November 1997 rating decision, the RO denied 
entitlement to service connection for chronic instability, 
right shoulder.  The veteran did not file a timely appeal 
with respect to this issue. 

2.  Evidence received since the November 1997 rating decision 
relates to a previously unestablished element of the claim 
and raises a reasonable possibility of substantiating the 
claim. 


CONCLUSIONS OF LAW

1.  The November 1997 decision which denied entitlement to 
service connection for chronic instability, right shoulder, 
is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103. (2007).

2.  Evidence received since the November 1997 decision is new 
and material and the claim of entitlement to service 
connection for chronic instability, right shoulder, is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59,989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
to reopen the claim, further assistance is unnecessary to aid 
the veteran in substantiating his claim.  

Analysis

A November 1997 rating decision denied service connection for 
chronic instability, right shoulder on the basis that there 
was no diagnosis of a right shoulder disability in service.  
The veteran did not appeal the November 1997 rating decision 
within a year, and it is final.  38 U.S.C.A. § 7105.

Accordingly, the veteran is required to submit new and 
material evidence to reopen the claim for service connection 
for a shoulder condition.  38 U.S.C.A. § 5108.

The veteran filed a claim to reopen entitlement to service 
connection in November 2003.

For applications to reopen received after August 21, 2001, 
new evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Evidence received since the November 1997 rating decision 
includes October 2003 statements from a service acquaintance 
and the veteran's mother.  The service acquaintance recalled 
spending several days with the veteran after he reportedly 
dislocated his shoulder while repelling.  The veteran's 
mother reported that the veteran had written to her about the 
repelling injury and the shoulder dislocation.  Additionally, 
statements from the veteran's father and brother noted that 
the veteran injured his shoulder while repelling in Vietnam.  

These statements relate to the previously unestablished 
element of an in-service injury.  This evidence is new and 
material.  As new and material evidence has been submitted 
the claim for service connection for chronic instability, 
right shoulder is reopened.   


ORDER

New and material evidence has been submitted and the claim 
for service connection for chronic instability, right 
shoulder is reopened.



REMAND

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Failure to provide pre-adjudication notice as to the evidence 
needed to substantiate the claim is remandable error.  
Overton v. Nicholson, 20 Vet App 427 (2006).

The Board notes that the veteran was provided with a VCAA 
letter for his hemorrhoids claim in October 2003 and a VCAA 
letter for his shoulder and right middle finger condition 
claims in December 2003.  While these letters notified the 
veteran who was responsible for getting or submitting 
evidence, and that he should submit all relevant evidence in 
his possession, they failed to notify him of what the 
evidence must show in order to substantiate his claims for 
service connection.  It was annotated that the enclosures 
included "what the evidence must show."  These enclosures 
are not contained within the claims folder, and it is not 
possible to determine what notice was provided to the 
veteran.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

If the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

Regarding the veteran's claim for chronic instability of the 
right shoulder, the veteran has a current diagnosis of 
chronic instability of the right shoulder post reconstruction 
surgery and VA treatment records report a long history of 
shoulder problems beginning with the in-service injury in 
1968.  An examination is needed so that a medical 
professional can review the entire medical record, consider a 
complete history, and provide an informed opinion as to the 
relationship between the current chronic instability of the 
right shoulder and service.

In his substantive appeal the veteran reported a right middle 
finger injury in service, current finger pain and a 
continuity of symptomatology.  An examination is needed to 
determine whether he has a current disability related to the 
in-service injury.

Regarding the veteran's claim for hemorrhoids, the veteran 
has a current diagnosis of hemorrhoids and rectal bleeding 
and he has testified to current symptoms and a continuity of 
symptomatology.  An examination is needed so that a medical 
professional can review the entire medical record, consider a 
complete history, and provide an informed opinion as to the 
relationship between the current hemorrhoids and service.

Accordingly, the case is REMANDED for the following action:

1.  A VCAA notice letter should be sent 
to the veteran explaining the evidence 
need to substantiate the claims; the 
evidence that VA will undertake to 
obtain, the evidence that he is expected 
to provide, and request that he provide 
any and all relevant evidence currently 
in his possession.  

The veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted. 

2.  Schedule the veteran for a VA 
examination to determine whether he has a 
current right shoulder or right middle 
finger disability that is related to 
service.  The examiner should review the 
claims folder and note such review in the 
examination report or in an addendum.  

The examiner should provide an opinion as 
to whether the veteran has a current 
right shoulder or right middle finger 
and, if so, whether either disability is 
at least as likely as not (50 percent 
probability or more) the result of a 
disease or injury in service.  The 
examiner should provide a rationale for 
these opinions.

The examiner is advised that the veteran 
is competent to report in-service 
injuries.

3.  Schedule the veteran for a VA 
examination to determine whether he has 
current hemorrhoids related to service.  
The examiner should review the claims 
folder and note such review in the 
examination report or in an addendum.  

The examiner should provide an opinion as 
to whether the veteran has a current 
hemorrhoid condition and, if so, whether 
it is at least as likely as not (50 
percent probability or more) that any 
hemorrhoid condition began in service or 
is otherwise the result of a disease or 
injury in service.  The examiner should 
provide a rationale for these opinions.

4.  Then re-adjudicate the claim.  If any 
claim on appeal remains denied, issue a 
supplemental statement of the case before 
returning them to the Board, if otherwise 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


